         Case 1:18-cv-11114-AJN Document 34 Filed 05/31/19 Page 1 of 2
                                                                                         401 Park Avenue South
                                                                                         New York, NY 10016
                                                                                         (212) 571-2000

                                                                                         535 Mission Street
                                                                                         San Francisco, CA 94105
                                                                                         (415) 262-0096
Benjamin D. Weisenberg
Direct: 212.256.1902                                                                     OTTINGERLAW.COM
benjamin@ottingerlaw.com

May 31, 2019

BY ECF ONLY
Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:      Luyando v. Pay-O-Matic Check Cashing Corp. et al | 18-cv-11114-AJN

Dear Judge Nathan:

The parties write jointly to update Your Honor as directed by Your Honor’s May 21, 2019,
Memo Endorsement on re: [31] Status Report. On May 24, 2019, Hon. Frederic Block (“Hon.
Block”) granted Plaintiff and Proposed Intervenor Ms. Carmen Luyando’s (“Ms. Luyando”)
Motion to Intervene. See Buchanan v. Pay-O-Matic Check Cashing Corp., et al., 2:18-cv-00885-
FB-SMG, ECF Doeckt Text. Hon. Block entered the following Docket Text Minute Order:

                Minute Order for proceedings held before Judge Frederic Block: Talmor
                Alamgir, Esq. for the plaintiff; Mirian Schindel, Esq. and Jonathan Kozak,
                Esq. for the defendant Pay-o-Matic and Benjamin Weisenberg, Esq. for the
                intervenor Luyando, all present. Pre-motion conference held on 5/24/2019.
                Intervenors anticipated motion to intervene; and to disqualify plaintiffs
                counsel and plaintiffs anticipated motion to stay collective action were all
                discussed. The motion [69] to disqualify is DENIED without prejudice and
                the motion [64] to intervene is GRANTED. As to the FLSA claim the stay
                is lifted and by June 21st counsel will file a joint proposed class notice, with
                any areas of disagreement highlighted, for the courts review. The Lee
                Litigation Group will represent one sub-class (plaintiffs with manager titles)
                and The Ottinger Firm will represent another sub-class (customer services
                representatives).(Court Reporter: Not Reported) (Innelli, Michael)

Id. The parties jointly request Your Honor designate this Luyando Action as a “Related Case,”
to the Buchanan Action as defined by the Rules for the Division of Business Among District
Judge, Southern District, Local Rule 13(a). The parties further jointly request Your Honor
forward this Luyando Action to Hon. Block pursuant to Local Rule 13(B)(2).

                                                 *         *        *



        401 Park Avenue South I New York, New York 10016 I P 212-571-2000 I F 212-571-0505 I www.ottingerlaw.com
         Case 1:18-cv-11114-AJN Document 34 Filed 05/31/19 Page 2 of 2
Luyando v. Pay-O-Matic Check Cashing Corp., et al.
18-cv-11114-AJN
May 31, 2019
Page 2 of 2


Thank you for your time and consideration in regard to the above.


                                                   Respectfully submitted on behalf of the parties,


                                                   THE OTTINGER FIRM, P.C.




                                                   _____________________
                                                   Benjamin D. Weisenberg
                                                   benjamin@ottingerlaw.com
cc:    By ECF to all counselors of record.
